                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA

    TEX JAMES BERGERON,                                                      CIVIL ACTION
         Plaintiff

    VERSUS                                                                   NO. 17-0002

    GREAT LAKES DREDGE AND                                                   SECTION: “E” (2)
    DOCK COMPANY,
        Defendant

                                    ORDER AND REASONS

        Before the court is a motion in limine filed by Plaintiff Tex James Bergeron to

exclude the testimony of Defendant Great Lakes Dredge and Dock Company’s (“Great

Lakes”) liability expert, Marc A. Fazioli. 1 Great Lakes opposes this motion. 2 For the

reasons that follow, Plaintiff’s motion is GRANTED IN PART and DENIED IN PART.

                                          BACKGROUND

        Plaintiff Tex James Bergeron alleges he was injured on January 5, 2014, while

working on the booster barge ALCO, also known as the R-031. 3 At that time, Plaintiff was

employed by Great Lakes as a watch engineer aboard the dredge PONTCHARTRAIN. 4

The ALCO is a support (or “booster”) vessel for the dredge PONTCHARTRAIN. 5 Plaintiff

alleges that freezing rain and wind caused him to slip and fall on the ALCO’s icy deck. 6

Bergeron alleges his injuries are the result of Great Lakes’s negligence and the

unseaworthiness of the ALCO. 7




1 R. Doc. 14. Plaintiff originally filed his Motion in Limine as R. Doc. 13 but subsequently replaced that
motion with this Amended Motion.
2 R. Doc. 18.
3 R. Doc. 1.
4 R. Doc. 14-6 at 3.
5 R. Doc. 1.
6 Id.
7 R. Doc. 1 at 4-5.


                                                    1
        Defendant’s liability expert, Marc. A. Fazioli, provided his expert report on January

15, 2018. 8 In his report, Fazioli opines,

        Mr. Bergeron himself was responsible for monitoring the conditions and
        safety of the Barge R-031 deck, including obtaining and spreading ice melt
        or rock salt as necessary to prevent the accumulation of ice on the deck. It
        was not the direct responsibility of personnel on board Dredge
        PONTCHARTRAIN to monitor the deck conditions of the Barge R-031,
        which was located some distance away from the dredge. In addition, we are
        of the opinion that Mr. Bergeron was directly responsible for monitoring his
        own safety while transiting the decks of Barge R-031, including avoiding
        stepping onto ice accumulations. 9

Fazioli further opines, “neither Great Lakes, Barge R-031, nor Dredge PONTCHARTRAIN

violated any regulations, requirements, nor industry customary practices and procedures

. . . the alleged incidents, if they occurred as testified to by Mr. Bergeron, could have been

avoided by actions and decisions of Mr. Bergeron alone.” 10 Fazioli also offers the opinion

“that the icy conditions present on board Barge R-031 on 5th January 2014 were easily

predictable given the recent weather conditions.” 11

        Plaintiff moves to exclude the testimony of Mr. Fazioli on the grounds that his

methodologies and reasoning are not reliable because he overlooks the negligent acts of

Great Lakes which led to the accident and relies on an incorrect application of maritime

law. 12 Defendant opposes the motion and suggests that Plaintiff’s arguments would be

more appropriately used as fodder for cross-examination. 13


8 R. Doc. 14-3.
9 Id. at 4.
10 Id. at 5.
11 Id. at 4.
12 R. Doc. 14.
13 R. Doc. 18 at 9. Additionally, Defendant mistakenly argues this case is set for a bench trial. Id. at 6. To be

clear, this case has always been set for a jury trial. Before the reassignment of the case to this section, the
matter was set for a trial by jury. R. Doc. 7. The confusion as to whether this case is, in fact, set for a jury
trial appears to stem from the order vacating the original scheduling order, which states “IT IS ORDERED
that the bench trial of this matter is continued without date.” R. Doc. 17. On August 24, 2018, the Court
denied as moot Plaintiff’s ex parte motion to set the matter for a trial by jury, as the matter was already set
as such. R. Doc. 27 (Plaintiff’s ex parte motion); R. Doc. 29 (Order denying as moot).

                                                       2
                                      LAW AND ANALYSIS

        Federal Rule of Evidence 702 permits an expert witness with “scientific, technical

or other specialized knowledge” to testify if such testimony “will help the trier of fact to

understand the evidence or to determine a fact in issue,” so long as (1) “the testimony is

based upon sufficient facts or data,” (2) “the testimony is the product of reliable principles

and methods,” and (3) “the expert has reliably applied the principles and methods to the

facts of the case.” 14 Under Daubert v. Merrell Dow Pharmaceuticals, Inc., courts, as

“gatekeepers,” are tasked with making a preliminary assessment of whether expert

testimony is both relevant and reliable. 15 Ultimately, a court must make “a preliminary

assessment of whether the reasoning or methodology underlying the testimony is

scientifically valid and of whether that reasoning or methodology properly can be applied

to the facts in issue.” 16

        While an expert witness is permitted to give his opinions on an “ultimate issue” of

fact, assuming he is qualified to do so, he is not permitted to make credibility

determinations or offer conclusions of law. 17 Federal Rule of Evidence 704 clarifies that

an opinion is not objectionable merely because it embraces an ultimate issue to be decided

by the trier of fact. 18 However, the Fifth Circuit has repeatedly held that Rule 704 does

not authorize experts to render legal opinions or reach legal conclusions. 19 Moreover,


14 FED. R. EVID. 702.
15 See Pipitone v. Biomatrix, Inc., 288 F.3d 239, 243-44 (5th Cir. 2002) (citing Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 597, 592–93 (1993)).
16 Daubert, 509 U.S. at 592-93.
17 FED. R. EVID. 704.
18 FED. R. EVID. 704.
19 See, e.g., Goodman v. Harris Cnty., 571 F.3d 388, 399 (5th Cir. 2009); United States v. $9,041,598.68,

163 F.3d 238, 255 (5th Cir. 1998); Snap-Drape, Inc. v. C.I.R., 98 F.3d 194, 198 (5th Cir. 1996); Owen v.
Kerr-McGee, 698 F.2d 236, 239 (5th Cir. 1983); see also Lackey v. SDT Waste and Debris Servs., LLC, No.
11-1087, 2014 WL 3866465, at *7–8 (E.D. La. Aug. 6, 2014) (“It is the job of the Court—not the expert—to
instruct the jury on the applicable law). See Askanase v. Fatjo, 130 F.3d 657, 673 (5th Cir. 1997) (“[O]ur
legal system reserves to the trial judge the role of deciding the law for the benefit of the jury.”).

                                                    3
testimony that tells the jury what conclusion to reach or merely states a legal conclusion

is not helpful to the jury. 20

        Generally, “questions relating to the bases and sources of an expert’s opinion affect

the weight of the evidence rather than its admissibility and should be left for the finder of

fact.” 21 “Unless wholly unreliable, the data on which the expert relies goes to the weight

and not the admissibility of the expert opinion.” 22 As such, expert opinions which

overlook certain data are not typically excluded on that basis. 23 Rather, they are admitted

to allow the jury to fulfill its role as the proper arbiter of disputes between conflicting

opinions. 24 “Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.” 25

        Plaintiff argues that the methodology employed by Fazioli is defective. 26

Specifically, Plaintiff points to five acts of Great Lakes’s negligence that Fazioli overlooks

in forming his opinions. 27 Additionally, Plaintiff argues that Fazioli’s opinions contradict


20 See, e.g., Snap-Drape, 98 F.3d at 197–98 (noting that certain expert reports improperly contained legal

conclusions, which “would be of no assistance in making findings of fact”); Metrejean v. REC Marine
Logistics, L.L.C., No. 08-5049, 2009 WL 3062622, at *2 (E.D. La. Sept. 21, 2009) (citing Burkhart v.
Washington Metro. Area Transit Auth., 112 F.3d 1207, 1212 (D.C. Cir. 1997) (“‘Expert testimony that
consists of legal conclusions cannot properly assist the trier of fact’ in understanding evidence or
determining facts in issue.”)).
21 United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir.1996); see also Rosiere v. Wood

Towing, LLC, No. 07-1265, 2009 WL 982659, at *1 (E.D. La. Apr. 8, 2009).
22 Rosiere, 2009 WL 982659, at *1 (citing 14.38 Acres of Land, 80 F.3d at 1077).
23 Moss v. Ole South Real Estate, LLC, 933 F.2d 1300, 1307 (5th Cir. 1991); Matador Drilling Co. v. Post,

662 F.2d 1190, 1199 (5th Cir. 1981).
24 14.38 Acres of Land, 80 F.3d at 1077.
25 Pipitone, 288 F.3d at 250 (quoting Daubert, 509 U.S. at 596) (internal quotation marks omitted).
26 R. Doc. 14.
27 R. Doc. 14-2 at 13-14. These acts of negligence include: (1) scheduling safety meetings that Plaintiff and

other booster crews could not attend; (2) the Multiple Cause Incident Analysis’ admission that a
contributing cause of the accident was that the booster crew could not take part in a morning meeting
discussing the falling temperature; (3) keeping the booster ALCO in such poor condition that Plaintiff and
his co-workers had to try to shelter themselves and the vessel’s pumps with visqueen; (4) reusing a job
safety analysis, in violation of Great Lakes’s own accident prevention plan, that did not address the falling
termperature; and (5) failing to keep the booster ALCO’s deck free of hazards, as required by OSHA and
Great Lakes’s accident prevention plan. Id.

                                                     4
statutory, Jones Act, and general maritime law, interpreting Fazioli’s report to opine that

Great Lakes had no responsibility to maintain the booster ALCO in a seaworthy

condition. 28 Defendant responds that Plaintiff’s arguments go to the weight of Fazioli’s

opinions, not their admissibility. 29

        The Court finds these purported deficiencies in the data underlying Fazioli’s

opinion may be raised in cross examination but are not grounds for exclusion. 30 The acts

of negligence purportedly overlooked by Fazioli in forming his opinion go to the weight

of his testimony, not its reliability. 31 Plaintiff fails to demonstrate that Fazioli’s testimony

will meet the unreliability standard of Daubert. While an expert may testify on the

standard of care owed by a party, an expert may not opine that a party was negligent or

contributorily negligent. 32 Instead, Fazioli may testify on the standard of care for issues

within his expertise and whether the parties met that standard.

        However, the Court will exercise its discretion under Federal Rule of Evidence 705

to require Fazioli to first testify to the underlying facts, assumptions, and data on which

he relied before expressing his opinions. 33 Obviously, the facts or data must comply with

Federal Rule of Evidence 703. It is assumed that opposing counsel will vigorously cross-

examine Fazioli on the bases for his opinions, including whether his opinions would



28 Id. at 14.
29 R. Doc. 18 at 8.
30 See Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof are the traditional and appropriate means of attacking shaky but
admissible evidence.”).
31 R. Doc. 14-2 at 12-1; see 14.38 Acres of Land, 80 F.3d at 1077.
32 Kovaly v. Wal-Mart Stores Tx., LLC, 627 Fed. App’x 288, 291 (5th Cir. 2015) (permitting a qualified

expert to testify as to the proper standard of care); Owen 698 F. 2d at 240 (preventing an expert from
testifying on the legal conclusion of whether the plaintiff was contributorily negligent).
33 FED. R. EVID. 705; See, e.g., U.S. v. Perocier, 269 F.R.D. 103, 109, 115 (D.P.R. 2009) (finding it is within

the court’s discretion “to require an expert to testify to the underlying facts and data before giving opinion
testimony”); United States v. Brien, 59 F.3d 274, 278 (1st Cir 1995); Univ. of Rhode Island v. A.W.
Chesterton Co., 2 F.3d 1200, 1218 (1st Cir. 1993).

                                                      5
change if the trier of fact finds the facts to be otherwise. The Court finds this to be the

appropriate remedy for Plaintiff’s concerns and declines to exclude Fazioli’s testimony on

this ground.

       The Court reminds the parties that an expert is not permitted to give his opinion

on legal conclusions to be drawn from the evidence, nor may an expert usurp the role of

the Court to instruct the jury on the law. 34 Fazioli does not appear to have any formalized

training or particular experience with the law. Fazioli will not be permitted to testify on

the applicable law, nor may he give legal conclusions concerning the parties’ compliance

with the law or legal duties.

       Additionally, the Court finds that Fazioli is not qualified to render an opinion that

the icy conditions on January 5, 2014 were easily predictable given the recent weather

conditions. 35 Fazioli’s experience as a ship’s officer, tankerman, captain, maritime

instructor, marine surveyor, and consultant do not qualify him to opine on meteorological

conditions. Additionally, such testimony will not assist the trier of fact, as it is based on

common sense rather than any technical or scientific knowledge. 36

                                         CONCLUSION

       IT IS ORDERED that Plaintiff’s motion in limine 37 is GRANTED IN PART and

DENIED IN PART.

                          New Orleans, Louisiana, this th day of October, 2018.

                                           ______________________ _________
                                                    SUSIE MORGAN
                                             UNITED STATES DISTRICT JUDGE



34 FED. R. EVID. 704; Owen, 698 F.2d at 240; Lackey, 2014 WL 3866465, at *7–8.
35 R. Doc. 14-3 at 4.
36 See FED. R. EVID. 702.
37 R. Doc. 14.


                                                  6
